 LIGGETT & MYERS TOBACCO COMPANY27in the latest collective bargaining agreements negotiated with thePetitioner, including the employees discussed above,6 excluding alloffice clerical employees, all retail store employees, all employeespresently covered by collective bargaining agreements with otherlabor organizations, and all guards, professional employees, andsupervisors as defined in the Act.2.All ice cream driver salesmen and truck drivers, all plant per-sonnel, plant porters, checkers, shipping clerks, maintenance men,and garage employees, employed by Beatrice Foods Company, ex-cluding all butter drivers, office clerical employees, all, retail storeemployees, all guards, professional employees, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]6Except for the inside production employee of Boerger Dairy Farms.LIGGETT & MYERS TOBACCO COMPANYandTOBACCO WORKERS INTER-NATIONAL UNION A. F. OF L., LOCAL No. 176, PETITIONER.Case No.34-RC-194.April 26,1951Amended Decision,Order, and Direction of ElectionOn October 20, 1950, the Board issued a Decision and Order Bin which, among other things, it dismissed the petition in the in-stant case on the ground that the air-conditioning employees in theunit sought by the Petitioner did not constitute an appropriate unit.On March 5, 1951, the Petitioner sought reconsideration of this dis-missal, urging that, even though the air-conditioning employees arenot considered at this time to constitute a separate appropriate unit,they be given an opportunity to indicate whether or not they wishto be included in the production unit currently represented by thePetitioner.On March 26, 1951, the Board issued a notice to show cause whyan election should not be directed in a voting group composed ofthe air-conditioning employees, to determine whether they desire tobe represented by the Petitioner, by the Intervenor, InternationalAssociation of Machinists; Lodge No. 721,2 or by neither.There-after, the Petitioner filed an answer to the notice to show cause stat-ing that it desired that such an election be held and that its namebe placed on the ballot.The Intervenor also filed an answer stating191 NLRB 1145 The present proceeding was at that time consolidated withInggettsf Myers Tobacco Company,Case No. 34-RC-183.2The Intervenor is the current contractual representative of a group of mechanicalmaintenance employees.94 NLRB No. 22. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it had no legal objection to the direction of such an election and,desired that its name be placed on the ballot.No cause having been shown why an election should not be directed,:and because we believe that these employees may appropriately beincluded in either the Petitioner's or the Intervenor's unit, we shall,in accord with Board precedent,' direct an election among employeesin the following voting group : All employees engaged in the main-tenance and operation of air-conditioning equipment in the Em-ployer's Durham, North Carolina, plant, excluding all other employeesand all supervisors.If a majority of the employees in the voting group cast their bal-lots for either the Petitioner or the Intervenor, they will be takento have indicated their desire to be part of the existing bargainingunit represented by the labor organization of their choice, and thelabor organization selected may bargain for the employees in thevoting group as part of the existing unit.OrderIT IS HEREBY ORDERED that the Order issued on October20,1950,,dismissing the petition herein be, and it hereby is, vacatedandset.aside.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in theconsideration of the above Amended Decision, Order, and Directionof Election.3 Cf.GreatLakes Pipe Line Company,92NLRB 583. Although Board MemberMurdock dissented from the majority's decision in that case, he considers himself boundby that decision.MULLINSLUMBER COMPANY ANDSCIIOOLFIELD INDUSTRIES,DIVISIONOF MULLINS LUMBER COMPANYandINTERNATIONAL BROTHERHOODof PULP, SULPHITE AND PAPERMILLWORKERS,A. F. OF L.,PETITIONER.Case No. 10-PC-1199.April !?6, 19151Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John S. Patton,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board`94 NLRB No. 8.